                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


QUINT L. EVANS,

              Petitioner,

       V.                                               CV 119-221


RICHARD ROUNDTREE, Sheriff,

              Respondent.


                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 10.)

The Magistrate Judge recommended dismissing the petition without prejudice because

Petitioner has not exhausted his state court remedies and this federal court should not

interfere with an ongoing state prosecution. (S^ doc. no. 5.) Petitioner provides no new

information warranting rejection of any portion ofthe Magistrate Judge's analysis.

       Accordingly, the Court OVERRULES all objections, ADOPTS the Report and

Recommendation of the Magistrate Judge as its opinion, and DISMISSES this petition filed

pursuant to 28 U.S.C. § 2241 without prejudice.

       Further, a state prisoner seeking relief under § 2241 must obtain a certificate of

appealability ("COA") before appealing the denial of his application for a writ of habeas

corpus.     Sawver v. Holder. 326 F.3d 1363, 1364 n.3 (11th Cir. 2003)("[Sjtate prisoners

proceeding under § 2241 must obtain a COA to appeal.") This Court should grant a COA
only if the prisoner makes a "substantial showing of the denial of a constitutional right." 28

U.S.C. § 2253(c)(2). For the reasons set forth in the Report and Recommendation, and in

consideration of the standards enunciated in Slack v. McDaniel. 529 U.S. 473, 482-84

(2000), Petitioner has failed to make the requisite showing. Accordingly,the Court DENIES

a COA in this case. Moreover, because there are no non-frivolous issues to raise on appeal,

an appeal would not be taken in good faith, and Petitioner is not entitled to appeal informa

pauperis. See 28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action.

       SO ORDERED this                of February, 2020, at Augusta, Georgia.



                                                   /


                                         / J. RAND?^ HALL,CHIEF JUDGE
                                          ^UNITE^TATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
